PER CURIAM.
This disciplinary proceeding by The Florida Bar against Ronald S. Gunther, a member of The Florida Bar, is presently before us on complaint of The Florida Bar and Report of Referee. Pursuant to Rule 11.-06(9)(b) of the Integration Rule of The Florida Bar, the referee’s report and record were duly filed with this court. No petition for review pursuant to Rule 11.09(1), Integration Rule, has been filed.
Having considered the pleadings and evidence, the referee found as follows:
“1. On March 9, 1979, Respondent accepted the sum of $100.00 as a fee to form a corporation for his client, Gregory L. McDuffie, plus an additional $118.00 presumably to cover filing fees and other incidental costs... .
2. Articles of Incorporation were prepared by Respondent and filed by him with the Secretary of State on July 13, 1979, which Articles named Respondent as sole director and the sole incorporator. ...
3. Respondent failed to notify his client of the granting of said Charter by the Secretary of State and failed to accept or return any of his client’s telephone calls. ...
4. Respondent failed to have issued 750 shares of $10.00 par stock as agreed to in the Basic Client Information Sheet.. ..
5. Respondent failed to have his client named as President as agreed to in the Basic Client Information Sheet....
6. Respondent failed to deliver the certified Articles of Incorporation to his client....”
The referee recommends that respondent be found not guilty of violation of Disciplinary Rules 1-102(A)(4), 3-104(C), 7-101(A)(2) and 9-102(A) of The Florida Bar’s Code of Professional Responsibility and Rule 11.02(4) of the Integration Rules of The Florida Bar and that he be found guilty of Disciplinary Rule 6-101(A)(3)and recommends that respondent be suspended for a fixed period of one year, thereafter until he shall prove his rehabilitation, and pay the cost of this proceeding, as provided in Rule 11.10(4).
Having carefully reviewed the record, we approve the findings and recommendations of the referee.
Accordingly, respondent, Ronald S. Gunther, is hereby suspended from the practice of law in Florida for a period of one year, thereafter until he shall prove his rehabilitation.
Execution is hereby directed to issue against respondent for costs in the amount of $188.63.
It is so ordered.
SUNDBERG, C. J., and ADKINS, OVER-TON, ENGLAND, ALDERMAN and MCDONALD, JJ., concur.
BOYD, J., dissents.